Citation Nr: 0015112	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The appellant was a member of the Army National Guard (ANG) 
from March 1965 to March 1971.  A DD 214 of record shows that 
he had a period of active duty training from April 9 to 
August 12, 1965.  An ANG Form 23 is of record showing 
additional active duty or active duty training on the 
following dates: July 2-17, 1966; June 11-25, 1967; June 8-
23, 1968; February 23-March 23, 1969; April 27-May 25, 1969; 
June 21-July 6, 1969; and July 17-August 1, 1970.  

The claims file contains a report of a rating action in 
November 1997 which in pertinent part included a denial of 
entitlement to service connection for residuals of head and 
back injuries, and depression.  The current appeal arose from 
a February 1998 rating decision of the Department of Veterans 
Affairs in Albuquerque, New Mexico.  The RO continued the 
denial of entitlement to service connection for residuals of 
a head injury.

The appellant provided testimony at a hearing held before a 
Hearing Officer at the RO in February 1999, a transcript of 
which is of record. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that in a May 1998 statement in support of 
claim the veteran advised that he was seeking compensation 
benefits for not only residuals of a head injury, but a back 
injury as well depression.  During the February 1999 hearing 
at the RO it was determined that no clarification of the 
issue on appeal was necessary in that the only issue for 
consideration was service connection for residuals of a head 
injury.  However, the May 2000 statement of the local 
representative shows the issue for appellate review is 
service connection for residuals of a head injury  claimed as 
headaches and a depressive disorder.

The local representative further directs the Board's 
attention to the March 1968 Military Service Report of 
Medical History he notes was submitted by the veteran in 
support of his claim for benefits.  The subject medical 
statement shows the veteran admitted to a history of a head 
injury, back trouble, and depression or excessive worry which 
appears to have been initially denied.  In view of the 
foregoing, the Board refers to the RO what appears to be 
additional claims for service connection for headaches, 
depression, and back injury for initial review and 
appropriate adjudicative action.  Again, the Board points out 
that the RO previously denied entitlement to service 
connection for a back disorder and depression in November 
1997.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidence of record discloses that 
on file is a statement dated in February 1999 from RTA, who 
describes himself as a non-attorney representative of the 
veteran.  He advises that the veteran was found 100% disabled 
from being able to engage in any type of work due to his 
disabilities by the Social Security Administration (SSA).  

Mr. RTA's statement suggests that head injuries sustained by 
the veteran in service constituted medical factors 
contributing to his grant of total disability benefits.  The 
records utilized by the SSA have not been obtained and 
associated with the claims file.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the Board will 
not adjudicate the issue prepared and certified for appellate 
review pending a remand of the case to the RO for further 
development as follows:

1.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
head injury.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


